Title: From Abigail Smith Adams to John Quincy Adams, 11 September 1815
From: Adams, Abigail Smith
To: Adams, John Quincy




my dear Son
Quincy Sep’br 11th 1815


Captain Tracy is to Sail on Sunday in the galen. our young men are flying abroad. some upon buisness, some from curiosity; those of the most respectable Standing apply for letters of introduction to you. your Father has given letters to mr Prescott who goes first to the Brazills and now to mr John Gray who is a passenger in the Galen an other Gentleman has now applied by the Name of Reynolds—his Father is a merchant in Boston. his mother being out of health was a Border with mrs Black one summer by which means this young Gentleman became acquainted in the family. he had his Education at Cambridge university, Studied Physick with the late dr Warner and is now going to Edinburgh to finish his studies there. he is a young gentleman of a fair character—by him I Send you mr Channings second Letter to dr worster—I have before sent you all the phamphlets written lately upon the controversy—and the conclusion of the whole matter may in my mind be Sumed up in that couplet of Popes—where he Says
For modes of faith let graceless Zealots fight
His canot be wrong whose Life is in the Right,
Yet I profess myself a unitarian in mr Channings defination sence, but not in mr Belshams I regret to See a narrow Selfish exclusive System gaining ground—instead of that liberal charity recommended by St Paul—but I quit theology Theology to turn to Biography—you will recollect that in year 1809 you mr Shelton Jones, a Native of Virginia addrest Circular letters to most of the distinguished Characters in our State for information respecting their parentage, Education and pursuits &C &C his object was to continue Burks History of Virginia and extend it anex to it Biographical Scketchs of Eminent Characters in America.
Mr Jones died before he had compleated the work, the Task says the writer of a Letter to your Father together with the documents fell in to his possession—he writes the detail respecting mr J Q Adams appeard too interesting to be concealed from the public Eye—he adds that he has usherd them into light in their Simple and unadorned, but captivating form which Seemd to him far preferable to the Studied and elaborate polish which Biographers generally attempt,” accordingly he has published it in the daily Compiler and Richmond commercial Register, of Septr 22 and 25th the only alteration he has made from the original, he has used the third—instead of the first person
This paper which the writer Sent, is Edited by himself, and his Name is L H Girardin a French man by Birth who came to this Country in 1794, has been Naturalized here and became a Citizen of the United States—he writes very handsomely, and his object in writing to your Father whom he Says he remembers Seeing in France when a boy with dr Trambling when he was a Boy, is to procure, further information respecting your diplomatic career since the Epoch at which the Detail leaves you. your Father has replied to his Letter correcting a few mistakes made in the Biography—and Saying that all your Diplomatic Dispatches are lodged in the Secretary of States office from your Embassy to Russia the treaty of peace at Ghent & the commercial Treaty with England—If however there are any Documents which you think proper to Supply, and which no other hand can Do, you may forward them here, and they will be Sent him—I leave you to your own Sugestions why this Biography is brought forward at this time







